ITEMID: 001-105116
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF SKURAT v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Lech Garlicki;Nebojša Vučinić
TEXT: 6. The applicant was born in 1977 and lives in Gdańsk.
7. On 16 May 2005 the applicant was arrested.
8. On 17 May 2005 he was charged with having assisted in counterfeiting a secondary education diploma (udzielenie pomocy w podrobieniu świadectwa maturalnego). The applicant was released on the same day, after having paid a bail of 6,000 Polish zlotys (PLN).
9. On 30 August 2005 a bill of indictment against the applicant and two other persons was lodged with the Gdańsk District Court (Sąd Rejonowy).
10. On an unspecified date, one of the co-accused, A.D., requested the court to sentence her without carrying out the whole proceedings and her case was severed for separate examination. A judgment against A.D. was given on 5 October 2005.
11. A first hearing, scheduled on 30 November 2005, was adjourned. No reasons for this decision were provided.
12. The trial started on 22 December 2005.
13. On one occasion a hearing was adjourned, as the applicant’s coaccused failed to appear.
14. Two hearings were adjourned, as the applicant and his co-accused have not been transferred to the court from prison.
15. On five occasions the applicant’s lawyer failed to attend the hearings. It appears that on two of those occasions he has not been properly summoned.
16. Two hearings, scheduled on 9 October and 6 November 2007, were adjourned, as the case-file concerning another set of criminal proceedings has not been delivered to the trial court.
17. Two hearings, scheduled on 11 December 2007 and 18 January 2008, were adjourned, without any reasons being provided.
18. A hearing scheduled on 27 February 2008 was cancelled due to the judge-rapporteur’s illness.
19. On 11 April 2008 the District Prosecutor (Prokurator Prokuratury Rejonowej) requested the trial court to exclude judge J.M., to whom the applicant’s case was assigned, from the proceedings. The prosecutor relied on the fact that J.M. had given a judgment against A.D. and that, according to the recent case-law of the Supreme Court, in circumstances like those of the present case, the same judge could not examine a case against several co-accused on the basis of the same evidentiary material.
20. On 21 April 2008 the Gdańsk District Court granted the prosecutor’s request and excluded J.M. from the proceedings. The trial has recommenced.
21. On 9 October 2008 the Gdańs Distirct Court quashed the preventive measure imposed on the applicant (see paragraph 8 above). The amount paid as bail was returned to the applicant.
22. The proceedings are still pending before the first-instance court.
23. On 10 April 2008 the applicant lodged a complaint about a breach of his right to a trial within a reasonable time with respect to the first set of criminal proceedings against him. He relied on the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”). The applicant sought PLN 10,000 in just-satisfaction.
24. On 1 July 2008 the Gdańsk Regional Court (Sąd Okręgowy) acknowledged that the proceedings have indeed been lengthy and awarded PLN 1,000 to the applicant. It underlined that the trial court has failed to ensure that the hearings were adequately prepared and organised. It also noted that the applicant’s lawyer has partly contributed to the overall length of the proceedings. In that respect the trial court was criticised for not having taken disciplinary measures against the applicant’s lawyer at an earlier stage of the proceedings, by informing the Gdańsk Regional Bar about the advocate’s failure to perform his duties.
25. On 21 November 2006 the applicant was arrested on suspicion of drug trafficking.
26. On 22 November 2006 the Gdańsk Distirct Court remanded him in custody, relying on the reasonable suspicion that he had committed the offence in question. It also considered that keeping the applicant in detention was necessary to secure the proper conduct of the proceedings, given the risk that if released, the applicant might tamper with evidence. In that respect the court underlined the fact that the applicant has not admitted to having committed the offence he had been charged with. The court also stressed the severity of the anticipated sentence.
27. The applicant’s appeal against the detention order, likewise his further appeals against decisions prolonging his detention and all his subsequent applications for release were unsuccessful.
28. On 12 January 2007 a bill of indictment was lodged with the Gdańsk District Court. It comprised forty-seven charges of drug trafficking brought against six defendants.
29. On an unspecified date charges against four of the co-accused, A.S., M.S., D.G. and M.K., were severed, as they requested the court to sentence them without carrying out the whole proceedings. A judgment in their case was delivered on 4 July 2007.
30. On 11 April 2007 the trial court held its first hearing.
31. During the court proceedings, the applicant’s detention was further prolonged on 17 January, 21 May, 10 August and 16 November 2007 and on 16 February and 16 May 2008.
In all their detention decisions the authorities repeatedly relied on a strong suspicion that the applicant had committed the offence in question, which was supported by evidence from witnesses. They attached importance to the grave nature of that offence and the likelihood of a severe sentence of imprisonment being imposed on the applicant. They further considered that the need to secure the proper conduct of the proceedings, especially the need to obtain evidence from witnesses, justified holding him in custody.
32. On 16 May 2008 the applicant requested the trial court to exclude judge J.M. from the proceedings. He relied on the fact that J.M. had given a judgment against A.S., M.S., D.G. and M.K. and that consequently, he could not examine a case against him, on the basis of the same evidentiary material (see also paragraph 19 above).
33. On 2 June 2008 the judge was excluded from the proceedings. The trial had to restart.
34. On 25 July 2008 the Gdańsk District Court lifted the applicant’s detention. The court found that the applicant’s detention was already approaching a two-year period and that, taking into consideration that the trial had to be repeated, he could no longer be held in detention. According to the court, the risk that the applicant would obstruct the proceedings has no longer been a relevant factor, in view of the lapse of time.
35. From 20 November 2007 to 23 September 2008 the applicant served a prison sentence ordered in another set of criminal proceedings against him.
36. The proceedings are still pending before the District Court.
37. On 14 April 2008 the applicant received a letter from his lawyer. In that respect the applicant presented a copy of an envelope which bears a stamp “censored (“ocenzurowano”). The stamp is crossed out. The envelope also contains a handwritten note which says “censorship abandoned” (“odstąpiono od cenzury”), date and illegible signature.
38. The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
39. The relevant statistical data, recent amendments to the Code of Criminal procedure designed to streamline criminal proceedings and references to the relevant Council of Europe materials can be found in the Court’s judgment in the case of Kauczor (see Kauczor v. Poland, no. 45219/06, § 27-28 and 30-35, 3 February 2009).
40. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are presented in the Court’s decisions in the cases of Charzyński v. Poland (dec.), no. 15212/03, §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland (dec.), no. 11215/02, ECHR 2005VIII, and its judgment s in the cases of Krasuski v. Poland, no. 61444/00, §§ 34-46, ECHR 2005-V and Krzysztofiak v. Poland, no. 38018/07, §§ 2331, 20 April 2010.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
